Name: COMMISSION REGULATION (EEC) No 2315/93 of 18 August 1993 re-establishing the levying of customs duties on products of categories 5, 20 and 33 (order Nos 40.0050, 40.0200 and 40.0330), originating in Indonesia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: leather and textile industries;  tariff policy;  Asia and Oceania
 Date Published: nan

 No L 209/920 . 8 . 93 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2315/93 of 18 August 1993 re-establishing the levying of customs duties on products of categories 5 , 20 and 33 (order Nos 40.0050, 40.0200 and 40.0330), originating in Indonesia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply Whereas, in respect of products of categories 5, 20 and 33 (order Nos 40.0050, 40.0200 and 40.0330), originating in Indonesia, the relevant ceiling respectively amounts to 1 510 000 pieces, 232 and 242 tonnes ; Whereas on 14 May 1993 imports of the products in question into the Community, originating in Indonesia, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Indonesia, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff prefe ­ rences for 1991 in respect of textile products originating in developing countries ('), extended for 1993 by Regula ­ tion (EEC) No 3917/92 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for 1993 for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 1 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 23 August 1993 the levying of customs duties, suspended, for 1993, pursuant to Regulation (EEC) No 3832/90 , shall be re-established in respect of the following products, imported into the Community and originating in Indonesia : Order No Category(unit) CN code Description 40.0050 5 6101 10 90 Jerseys, pullovers, slipovers, waistcoats, twinsets, (1 000 pieces) 6101 20 90 cardigans, bed jackets and jumpers (other than 6101 30 90 jackets and blazers), anoraks, windcheaters, waister jackets and the like, knitted or crocheted 6102 10 90 6102 20 90 6102 30 90 6110 10 10 61101031 6110 10 39 6110 1091 6110 10 99 6110 20 91 6110 20 99 6110 30 91 6110 30 99 40.0200 20 6302 21 00 Bed linen, other than knitted or crocheted (tonnes) 6302 22 90 6302 29 90 6302 31 10 6302 31 90 6302 32 90 6302 39 90 (') OJ No L 370, 31 . 12. 1990, p . 39 . O OJ No L 396, 31 . 12. 1992, p. 1 . No L 209/ 10 Official Journal of the European Communities 20 . 8 . 93 Order No Category(unit) CN code Description 40.0330 33 5407 20 1 1 Woven fabrics of synthetic filament yarn obtained (tonnes) from strip or the like of polyethylene or polypro ­ 6305 31 91 pylene, less than 3 m wide : sacks and bags, of a 6305 31 99 kind used for the packing of goods, not knitted or crocheted, obtained from strip or the like Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 August 1993 . For the Commission Karel VAN MIERT Vice-President